Kirkpatrick, C. J.
— The justice in this case, has sent up, as part of his proceedings, the venire issued for the summoning of a jury. It is for six lawful men, being freeholders, who are not of hind (kin probably is meant) to the parties. These qualifications do not make a lawful jury, according to the opinion which I gave in the case of Sayre v. Scudder, in this term.
Chetwood, for plaintiff.
I think the judgment must be reversed.
Rossell, J.
— Did not concur with the chief justice as to the defect in the venire, but the summons having no seal, he concurred in reversal.
[*] Pennington, J.
— I think that the judgment must be reversed — because the justice hath not entered in his docket the style or nature of the action, which the act of Assembly requires. But hath entered a style of action different from the real one. The state of demand is also defective; it ought, at least, to have stated that the hog killed was the plaintiff’s.
Judgment reversed.